Case 18-66766-jwc       Doc 132     Filed 05/13/19 Entered 05/13/19 18:41:26             Desc Main
                                    Document     Page 1 of 2


                       IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 IN RE:                                               )        Case No. 18-66766
                                                      )
 BEAUTIFUL BROWS LLC,                                 )        Chapter 11
                                                      )
             Debtor.                                  )


                       SUPPLEMENTAL CERTIFICATE OF SERVICE


       I, the undersigned attorney, do hereby certify that, on this date, I have served a copy of the

Order entered on May 13, 2019 [Doc. No. 129] as well as a copy of the motion [Doc. No. 125] by

mailing a copy thereof, via next day delivery in a properly addressed envelope with sufficient

postage affixed, to the parties listed on the attached page.

                                        /s/ Jason L. Pettie
                                       Jason L. Pettie, Proposed Special Counsel for Trustee
                                       Georgia Bar # 574783
                                       P.O. Box 17936
                                       Atlanta, Georgia 30316
                                       (404) 638-5984
Case 18-66766-jwc       Doc 132     Filed 05/13/19 Entered 05/13/19 18:41:26   Desc Main
                                    Document     Page 2 of 2


Simon Property Group, L.P.
c/o Hall Booth Smith, P.C.
attn: Nicholas J. Garcia
1301 1st Ave, Ste 100
Columbus, GA 31901
(served via email as well: ngarcia@hallboothsmith.com)

Arbor Place II LLC by
CBL & Associates Mngmt Inc
c/o Husch Blackwell, LLP
attn: Caleb T. Holzaepfel
736 Georgia Ave, Suite 300
Chattanooga, TN 37402
(served via email as well: caleb.holzaepfel@huschblackwell.com)

Ameris Bank
c/o Lynn L. Carroll, Esq.
Golder Law LLC
101 Village Parkway,
Building 1, Suite 4
Marietta, GA 30067
(served via email as well: lcarroll@golderlawfirm.com)

DLI Assets Bravo, LLC
c/o Thomas J. Kokolis
110 North Washington St, Suite 500
Rockville, MD 20850
(served via email as well: tkokolis@pskfirm.com)

CT Corporation System
330 N Brand Blvd, Suite 700, attn: SPRS
Glendale, CA 91203

FC Marketplace, LLC
c/o Becket & Lee LLP
PO Box 3002
Malvern, PA 19355-0701
(served via email as well: proofofclaim@becket-lee.com)

Gwinnett Place Mall GA LLC
c/o Griffin B. Bell & Daniel T. Seelos
Griffin Bell III, P.C.
309 Sycamore St
Decatur, GA 30030
(served via email as well: gbb@gb3pc.com)

American Express Bank FSB
c/o Becket & Lee LLP
POB 3001
Malvern, PA 19355
(served via email as well: proofofclaim@becket-lee.com)
